In an action for a judgment declaring, inter alia, that the plaintiff is entitled to certain escrow funds held by the defendant Commonwealth Land Title Insurance Company, that defendant appeals from a judgment of the Supreme Court, Nassau County (Roberto, J.), dated March 10, 1993, which, inter alia, made the declaration.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly awarded judgment to the plaintiff (cf., Marshall v New York City Health & Hosps. Corp., 186 AD2d 542). Sullivan, J. P., Balletta, Rosenblatt and Florio, JJ., concur.